DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the use of legal phraseology such as "related methods are also disclosed". Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6 and 25 are objected to because of the following informalities:  
Regarding Claim 6, the sentence “the holder includes a magnet form a magnetic coupling with the first flange” is grammatically incorrect.  
Regarding Claim 25, “at least one of electric coil” is grammatically incorrect.
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-22, 24, 25, 28 and 30 of U.S. Patent No. 11,047,670 (herein ‘670). 
Claims 1 and 10 are unpatentable over Claim 1 of ‘670.
Claims 2-9 and 11-13 are unpatentable over Claims 2-9 and 11-13 of ‘670.
Claims 14 and 23 are unpatentable over Claim 14 of ‘670.
Claims 15-22, 24 and 25 are unpatentable over Claims 15-22, 24 and 25 of ‘670.
Claims 28 and 29 are unpatentable over Claim 28 of ‘670.
Claim 30 is unpatentable over Claim 30 of ‘670.
Although the claims at issue are not identical, they are not patentably distinct from each other because the above-mentioned claims of US 11,047,670 contain the limitations of the above-mentioned claims of the Instant Application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1 of the Section 101 Analysis, Claims 26-30 are directed to the statutory category of a method.
Regarding Step 2A Prong One of the Analysis, Claim 26 recites an abstract idea in the mental processes grouping. Specifically, Claim 26 recites the mental process of assessing a condition. 
Regarding Step 2A Prong Two of the analysis, Claim 26 recites the additional elements of “a joint”, “a first flange”, “a second flange”, “a gap” and “determining a change… using a sensor”.
The additional elements of the joint, first and second flanges, and gap do not integrate the exception into a practical application. The mental process of assessing a condition does not do anything to transform any of these additional elements. The mental process is not applied with these additional elements.
The sensor is recited at a high level of generality and is considered to be a generic element that performs data gathering so that the assessing can be performed. All uses of the recited judicial exception require such data gathering. Data gathering is considered to be extra-solution activity that contributes only nomically or insignificantly to the execution of the assessing a condition, and does not integrate a judicial exception or provide significantly more. See MPEP 2106.05(b) I & III and 2106.05(g).
Regarding Step 2B of the analysis, the additional elements of the joint, first and second flanges, gap and sensor do not amount to significantly more for the reasons given in Step 2A Prong Two of the analysis. The data is being gathered in a well-understood, routine and conventional way that is specified only at a high level of generality, namely, using a sensor.
Thus, the additional elements, singly and in combination with the rest of the claim do not integrate the abstract idea into a practical application or amount to significantly more.
Therefore, Claim 26 is directed to an abstract idea.

Claim 27, with respect to Step 2A Prong One of the analysis, recites the abstract idea of comparing a change in the gap with a predetermined value. This abstract idea falls into the grouping of mathematical concepts, and more specifically, mathematical relationships.
Claim 27, with respect to Step 2A Prong Two of the analysis, recites the additional element of “sending an alert”.
Sending an alert is insignificant extra-solution activity that amounts to the insignificant application of data outputting, and thus, does not integrate a judicial exception or provide significantly more. See MPEP 2106.05(b) I & III and 2106.05(g).
Regarding Step 2B of the analysis, the additional element sending an alert does not amount to significantly more for the reason given in Step 2A Prong Two of the analysis.
Thus, the additional elements, singly and in combination with the rest of the claim do not integrate the abstract idea into a practical application or amount to significantly more.
Therefore, Claim 27 is directed to an abstract idea.

Regarding Step 2A Prong One of the Analysis, Claim 28 recites abstract ideas in the mental processes and mathematical concepts grouping. Specifically, Claim 26 recites the mental processes of determining a condition and estimating the retained load. 
Regarding Step 2A Prong Two of the analysis, Claim 26 recites the additional elements of “a joint”, “a first flange”, “a second flange”, “a gap” and “measuring a change… using a sensor”.
The additional elements of the joint, first and second flanges, and gap do not integrate the exception into a practical application. The mental process of assessing a condition and estimating the retained load do not do anything to transform any of these additional elements. The mental process and mathematical concept are not applied with these additional elements.
The sensor is recited at a high level of generality and is considered to be a generic element that performs data gathering so that the assessing can be performed. All uses of the recited judicial exception require such data gathering. Data gathering is considered to be extra-solution activity that contributes only nomically or insignificantly to the execution of the assessing a condition, and does not integrate a judicial exception or provide significantly more. See MPEP 2106.05(b) I & III and 2106.05(g).
Regarding Step 2B of the analysis, the additional elements of the joint, first and second flanges, gap and sensor do not amount to significantly more for the reasons given in Step 2A Prong Two of the analysis. The data is being gathered in a well-understood, routine and conventional way that is specified only at a high level of generality, namely, using a sensor.
Thus, the additional elements, singly and in combination with the rest of the claim do not integrate the abstract idea into a practical application or amount to significantly more.
Therefore, Claim 28 is directed to an abstract idea.

Claim 29 is directed to the abstract idea that falls into the grouping of mathematical concepts, and more specifically mathematical relationships.
There are no additional elements.
Therefore, Claim 29 is directed to an abstract idea.

Claim 30, with respect to Step 2A Prong One of the analysis, recites the abstract idea of comparing a change in the gap with a predetermined value. This abstract idea falls into the grouping of mathematical concepts, and more specifically, mathematical relationships.
Claim 30, with respect to Step 2A Prong Two of the analysis, recites the additional element of “sending an alert”.
Sending an alert is insignificant extra-solution activity that amounts to the insignificant application of data outputting, and thus, does not integrate a judicial exception or provide significantly more. See MPEP 2106.05(b) I & III and 2106.05(g).
Regarding Step 2B of the analysis, the additional element sending an alert does not amount to significantly more for the reason given in Step 2A Prong Two of the analysis.
Thus, the additional elements, singly and in combination with the rest of the claim do not integrate the abstract idea into a practical application or amount to significantly more.
Therefore, Claim 30 is directed to an abstract idea.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 and 23-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, in Line 6, “the bolt” does not have antecedent basis. It is unclear whether “the bolt” of Line 6 is part of the “at least one bolt” of Line 4.
Claims 2-9 are rejected as depending on rejected Claim 1.
Regarding Claim 10, “the joined parts” has no antecedent basis. It is unclear which parts are being referred to. It is indefinite whether “the joined parts” refer to the first flange, second flange, the gasket, and/or the bolt.
Regarding Claim 11, it is unclear whether “a resonance frequency” is the same or different from “a resonance frequency” in Claim 10.
Claim 12 is rejected as depending on Claim 10.
Regarding Claim 13, it is unclear whether “second flange” is the same as the “second flange” of Claim 1, and whether “a plurality of bolts” is part of the “at least one bolt” of Claim 1, and whether “the sensor of Claim 1” is part of “a plurality of sensors” of Claim 13.
Claim 23 is rejected on the same grounds as Claim 10.
Claim 24 is rejected on the same grounds as Claim 11.
Claim 25 is rejected as depending on Claim 23.
Regarding Claim 26, in Line 3, it is unclear whether “second flange” is the same as the previously recited “second flange in Line 1.
Regarding Claim 27, it is unclear whether “the change in the gap” is the same as “a change in a spacing of a gap” of Claim 26.
Regarding Claim 28, it is unclear whether “second flange” in Line 4 is the same as “a second flange” in Line 1.
Regarding Claim 29, it is unclear whether “a change in the gap” is the same as “a change in a spacing of a gap” of Claim 26.
Claim 30 is rejected as depending on Claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14-16, 18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren (US Patent 5,257,207, Pub. Date October 26, 1993).
Regarding Claims 1-4, 14-16, 18 and 26, Warren teaches:

    PNG
    media_image1.png
    357
    519
    media_image1.png
    Greyscale

[Claim 1] An apparatus for sensing a condition (Col 2: 25-29, Consequently, the major object of this invention is to monitor the compression of the gasket as bolt tension is increased, and to detect the tension at which full gasket compression, and therefore metal-to-metal contact is achieved.) of a joint (Col 4: 31-33, The bonnet 12 is secured to the body 14 of the valve by studs), comprising: 
a first flange (14, Fig 1, Col 4: 32, body 14); 
a second flange (12, Fig 1, Col 4: 32, bonnet 12); 
at least one bolt (16, Fig 1, Col 33, stud 16) connecting the first flange (14, Fig 1) to the second flange (12, Fig 1); 
a gasket (18, Fig 1, Col 4: 38, gasket 18) located between the first flange (14, Fig 1) and the second flange (12, Fig 1); and 
a sensor integrated (24, 26, 28, Fig 1, Col 4: 54-55, a linear variable differential transformer (LVDT) 24 is mounted on a bracket 28 that is attached to the body 14. The LVDT 24 includes a probe that makes contact with the bracket 26 that is mounted on the bonnet 12.) into the first flange (14, Fig 1), the second flange (12, Fig 1), or the bolt, the sensor adapted to determine a change in a spacing of a gap (Col 4: 58-61, In this way, the LVDT produces an electrical signal on the lead wires 30 that is related to the separation between the bonnet and body) between the first flange (14, Fig 1) and the second flange (12, Fig 1).

[Claim 2] the sensor (24, 26, 28, Fig 1) comprises a first component (28, 24, Fig 1) in contact with the first flange (14, Fig 1) and a second component (26, Fig 1) in contact with the second flange (12, Fig 1).

[Claim 3] the sensor (24, 26, 28, Fig 1) is adapted to connect to the first flange (14, Fig 1), the second flange (12, Fig 1), or the at least one bolt.

[Claim 4] the sensor (24, 26, 28, Fig 1) is at least partially between the first flange (14, Fig 1) and the second flange (12, Fig 1).

[Claim 14] An apparatus for sensing a condition (Col 2: 25-29, Consequently, the major object of this invention is to monitor the compression of the gasket as bolt tension is increased, and to detect the tension at which full gasket compression, and therefore metal-to-metal contact is achieved.) of a joint (Col 4: 31-33, The bonnet 12 is secured to the body 14 of the valve by studs) formed by a first flange (14, Fig 1, Col 4: 32, body 14) and a second flange (12, Fig 1, Col 4: 32, bonnet 12) having a gap therebetween, 
at least one bolt (16, Fig 1, Col 33, stud 16) connecting the first flange (14, Fig 1) to the second flange (12, Fig 1), and 
a gasket (18, Fig 1, Col 4: 38, gasket 18) located between the first flange (14, Fig 1) and the second flange (12, Fig 1), comprising: 
a sensor adapted to be integrated (24, 26, 28, Fig 1, Col 4: 54-55, a linear variable differential transformer (LVDT) 24 is mounted on a bracket 28 that is attached to the body 14. The LVDT 24 includes a probe that makes contact with the bracket 26 that is mounted on the bonnet 12.) into the first flange (14, Fig 1), the second flange, or the at least one bolt, the sensor (24, 26, 28, Fig 1, Col 4: 54-55) adapted to determine a change in a spacing of the gap (Col 4: 58-61, In this way, the LVDT produces an electrical signal on the lead wires 30 that is related to the separation between the bonnet and body).

[Claim 15] the sensor comprises a first component (28, Fig 1) adapted to contact the first flange (14, Fig 1) and a second component (26, Fig 1) adapted to contact the second flange (12, Fig 1).

[Claim 16] the sensor (24, 26, 28, Fig 1) is adapted to connect to the first flange (14, Fig 1), the second flange (12, Fig 1), or the at least one bolt.

[Claim 18] the sensor (24, Fig 1) is adapted to fit in the gap between the first flange (14, Fig 1) and the second flange (12, Fig 1).

[Claim 26] A method for assessing a condition (Col 2: 25-29, Consequently, the major object of this invention is to monitor the compression of the gasket as bolt tension is increased, and to detect the tension at which full gasket compression, and therefore metal-to-metal contact is achieved.) of a joint (Col 4: 31-33, The bonnet 12 is secured to the body 14 of the valve by studs) between a first flange (14, Fig 1, Col 4: 32, body 14) and a second flange (12, Fig 1, Col 4: 32, bonnet 12), comprising: 
determining a change in a spacing of a gap (Col 4: 58-61, In this way, the LVDT produces an electrical signal on the lead wires 30 that is related to the separation between the bonnet and body) between the first flange (14, Fig 1) and second flange (12, Fig 1) using a sensor (24, 26, 28, Fig 1, Col 4: 54-55, a linear variable differential transformer (LVDT) 24 is mounted on a bracket 28 that is attached to the body 14. The LVDT 24 includes a probe that makes contact with the bracket 26 that is mounted on the bonnet 12.) integrated into the first flange (14, Fig 1) or the second flange (12, Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Davie et al. (US Patent 7,009,409 B2, Pub. Date March 7, 2006, herein Davie).
Regarding Claims 5 and 7, Warren does not teach the limitations.
However, Davie teaches:
[Claim 5] the sensor comprises a holder (508, Fig 18) positioned at least partially between the first flange (first iteration of 12, Fig 3, Col 2: 35-37, flanges) and the second flange (second iteration of 12, Fig 3).
[Claim 7] the holder (508, Fig 18) includes a seat (end portion of 506, Fig 18) for seating a first component of the sensor.

The Examiner is interpreting that bracket 28 in Figure 1 of Warren is being substituted with annular body 500 in Figure 17 of Davie, such that 510 at the end of tab connector 506 of Davie is supporting LVDT sensor 24 of Warren.

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Warren in view of Davie by having the sensor comprises a holder positioned at least partially between the first flange and the second flange and the holder includes a seat for seating a first component of the sensor because a tab that projects radially from an annular body that is sandwiched between two flanges is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in supporting a sensor.

Regarding Claim 8, Warren does not teach the limitations.
However, Davie teaches:
the seat (end portion of 506, Fig 18) is connected to the holder (508, Fig 18) by a connector (portion of 506 that connects the end portion of 508 to 28, Fig 18).
The Examiner is interpreting that bracket 28 in Figure 1 of Warren is being substituted with annular body 500 in Figure 17 of Davie, such that 510 at the end of tab connector 506 of Davie is supporting LVDT sensor 24 of Warren.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Warren in view of Davie by having the seat is connected to the holder by a connector because a tab that projects radially from an annular body that is sandwiched between two flanges is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in supporting a sensor.

Regarding Claim 9, Warren does not teach the limitations.
However, Davie teaches:
the seat (end portion of 506, Fig 18) includes a spacer (510, Fig 19) for positioning the first component adjacent to the first flange (first iteration of 12, Fig 3, Col 2: 35-37, flanges) or the second flange (second iteration of 12, Fig 3).
The Examiner is interpreting that bracket 28 in Figure 1 of Warren is being substituted with annular body 500 in Figure 17 of Davie, such that 510 at the end of tab connector 506 of Davie is supporting LVDT sensor 24 of Warren.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Warren in view of Davie by having the seat includes a spacer for positioning the first component adjacent to the first flange or the second flange because a tab that projects radially from an annular body that is sandwiched between two flanges is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in supporting a sensor.

Regarding Claim 19, Warren does not teach the limitations of the Claim.
However, Davie teaches:
the sensor comprises a holder (508, Fig 18) adapted to be positioned at least partially between the first flange (first iteration of 12, Fig 3, Col 2: 35-37, flanges) and the second flange (second iteration of 12, Fig 3).
The Examiner is interpreting that bracket 28 in Figure 1 of Warren is being substituted with annular body 500 in Figure 17 of Davie, such that 510 at the end of tab connector 506 of Davie is supporting LVDT sensor 24 of Warren.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Warren in view of Davie by having the sensor comprises a holder adapted to be positioned at least partially between the first flange and the second flange because a tab that projects radially from an annular body that is sandwiched between two flanges is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in supporting a sensor.

Claims 6 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Davie and further in view of Terentiev (US Pre-Grant Pub 2018/0058993 A1, Pub. Date March 1, 2018).
Regarding Claim 6, Warren and Davie do not teach the limitations.
However, Terentiev teaches: 
the holder includes a magnet (14, Fig 3, par 0028, permanent magnets 14) form a magnetic coupling (par 0031, Thus, the magnet 14 once mechanically excited by the external field not only forms a harmonic forced oscillator, but also generates a signal in the form of an AC magnetic field, the amplitude of which represents the amplitude of the oscillations of the magnetic material or magnet 14. This AC field may be picked up by the sensing coils 16b, 16c of sensor 16, producing an AC voltage proportional to the amplitude of magnet spatial oscillations) with the first flange, the second flange (16, Fig 3, par 0029, sensor 16), or the at least one bolt.
The Examiner is interpreting that LVDT sensor 24 of Figure 1 Warren is being replaced with sensor elements 14 (magnet) and 16 (sensor) of Figure 3 of Terentiev. Sensor element 14 of Terentiev is a magnet and would be mounted to bracket 26 of Figure 1 of Warren, while sensor element 16 of Terentiev would be mounted to 510 of the radial tab 506 of annular body 508 of Figure 18 of Davie, which has substituted bracket 28 of Figure 1 of Warren (see Claim 5).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Warren and Davie in view of Terentiev by having the holder includes a magnet form a magnetic coupling with the first flange, the second flange, or the at least one bolt because resonance frequency received by the sensor is indicative of the gap between the two flanges as taught by Terentiev (par 0039, Fig 11).

Regarding Claim 20, Warren and Davie do not teach the limitations.
However, Terentiev teaches:
the holder includes a magnet (14, Fig 3, par 0028, permanent magnets 14) for forming a magnetic coupling (par 0031, Thus, the magnet 14 once mechanically excited by the external field not only forms a harmonic forced oscillator, but also generates a signal in the form of an AC magnetic field, the amplitude of which represents the amplitude of the oscillations of the magnetic material or magnet 14. This AC field may be picked up by the sensing coils 16b, 16c of sensor 16, producing an AC voltage proportional to the amplitude of magnet spatial oscillations) with the first flange, the second flange (16, Fig 3, par 0029, sensor 16), or the at least one bolt.
The Examiner is interpreting that LVDT sensor 24 of Figure 1 Warren is being replaced with sensor elements 14 (magnet) and 16 (sensor) of Figure 3 of Terentiev. Sensor element 14 of Terentiev is a magnet and would be mounted to bracket 26 of Figure 1 of Warren, while sensor element 16 of Terentiev would be mounted to 510 of the radial tab 506 of annular body 508 of Figure 18 of Davie, which has substituted bracket 28 of Figure 1 of Warren (see Claim 5).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Warren and Davie in view of Terentiev by having the holder includes a magnet for forming a magnetic coupling with the first flange, the second flange, or the at least one bolt because resonance frequency received by the sensor is indicative of the gap between the two flanges as taught by Terentiev (par 0039, Fig 11).

Regarding Claim 21, Warren and Terentiev do not teach the limitations.
However, Davie teaches:
the holder (508, Fig 18) includes a seat (end portion of 506, Fig 18) for a sensor component, the sensor being connected to the holder (508, Fig 18) by a connector (portion of 506 that connects the end portion of 508 to 28, Fig 18).
The Examiner is interpreting that bracket 28 in Figure 1 of Warren is being substituted with annular body 500 in Figure 17 of Davie, such that 510 at the end of tab connector 506 of Davie is supporting LVDT sensor 24 of Warren.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Warren and Terentiev in view of Davie by having the holder includes a seat for a sensor component, the seat being connected to the holder by a connector because a tab that projects radially from an annular body that is sandwiched between two flanges is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in supporting a sensor.

Regarding Claim 22, Warren and Terentiev do not teach the limitations.
However, Davie teaches:
the holder (508, Fig 18) includes a spacer (510, Fig 19) for positioning a sensor component adjacent to the first flange (first iteration of 12, Fig 3, Col 2: 35-37, flanges) or the second flange (second iteration of 12, Fig 3).
The Examiner is interpreting that bracket 28 in Figure 1 of Warren is being substituted with annular body 500 in Figure 17 of Davie, such that 510 at the end of tab connector 506 of Davie is supporting LVDT sensor 24 of Warren.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Warren and Terentiev in view of Davie by having the holder includes a seat for a sensor component, the seat being connected to the holder by a connector because a tab that projects radially from an annular body that is sandwiched between two flanges is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in supporting a sensor.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Masuda et al. (US Patent 9,482,587 B2, Pub. Date November 1, 2016, herein Masuda).
Warren does not teach the limitations.
However, Masuda teaches:
a plurality of sensors (4, Fig 11, Col 9: 50-57, FIGS. 11 and 12 show a magnetic load sensor unit according to an eight embodiment of the present invention. This magnetic load sensor unit includes a plurality of (two in FIGS. 11 and 12) sets of magnetic targets 3 and magnetic sensors 4, the respective sets lying on a common circle whose center is on the center axis L of the flange member 1 and circumferentially equidistantly spaced apart from each other.) integrated into the first flange (2, Fig 11), second flange, or a plurality of bolts, 
the plurality of sensors adapted to determine a change in the spacing of the gap at a plurality of locations (Col 10: 50-56, In any of the above embodiments, in order to accurately detect the distance by which the magnetic target 3 and the magnetic sensor 4 move relative to each other, the magnets of the magnetic target 3 are arranged such that the magnetic target is magnetized in a direction perpendicular to the direction in which the magnetic target 3 and the magnetic sensor 4 move relative to each other.), whereby a variability of the gap across the first flange and second flange may be determined (Col 9: 57-65, With this arrangement, by grasping beforehand the relationship shown in FIG. 13, i.e. the relationship between the difference (Vs1-Vs2) between the output signals of the magnetic sensors 4 of the respective sets and the angle .theta.f the load F applied relative to the axial direction, it is possible to estimate the angle .theta.f the load F applied based on the difference (Vs1-Vs2). Then, based on the estimated angle .theta.f, it is possible to calculate the axial component of the load F applied.; The variability of the gap across the first and second flanges may be expressed as the estimated angle of the axial component of the load.).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Warren in view of Masuda by having a plurality of sensors integrated into the first flange, second flange, or a plurality of bolts, the plurality of sensors adapted to determine a change in the spacing of the gap at a plurality of locations, whereby a variability of the gap across the first flange and second flange may be determined because it allows for the determination of the angle of the load applied relative to the axial direction as taught by Masuda (Col 9: 57-63).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Olson (US Patent 6,945,098 B2, Pub. Date September 20, 2005).
Regarding Claim 17, Warren does not teach the limitations.
However, Olson teaches:
the sensor is adapted to attach to the at least one bolt (In Figure 7, bolts will go through the aligned holes in 28 and 39).

The Examiner is interpreting that bracket 28 in Figure 1 of Warren is being substituted with annular body 28 in Figure 7 of Olson, such that radial tab 31 of Olson is supporting LVDT sensor 24 of Warren in Figure 1.

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Warren in view of Olson by having the sensor is adapted to attach to the at least one bolt because bolts are a known means for securing multiple items to each other and a tab that projects radially from an annular body that is sandwiched between two flanges is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in supporting a sensor.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Terentiev.
Warren teaches: 
an alert when the change in the gap varies from a predetermined value (Col 6: 57-68 & 7: 1-8, In accordance with the embodiment of the invention shown in FIG. 10, the tension is increased as the user watches the plotter 68. The user observes the slope of the curve produced. For smaller values of F, the observed slope should correspond to the slope calculated on the theory that gasket is being compressed with limited metal deformation. The user is especially alert for changes in the slope. A sharp change in slope, shown as point 32 of FIGS. 8 and 9, indicates that metal-to-metal contact has been reached. Further tensioning results primarily in metal deformation and fastener elongation, and serves to preload the connection. Once the predetermined desired preload has been added, the user inhibits further increases in tension by the bolt tensioner, and tightens the nuts until they firmly contact the surface against which they bear. Thereafter, the user commands the bolt tensioner to relieve the hydraulic force altogether and removes the bolt tensioner from the bolt in question, leaving the nut to hold the connection at the desired tension.).
When the change in the gap starts decreasing for the same increment of force applied, then the user should be alert because the metal is deforming.
Warren does not teach:
sending an alert
However, Terentiev teaches:
sending an alert (par 0030, A transmitter 30 may be used to transmit the sensor data (or an alarm) wirelessly to a remote location, such as a central server, such that appropriate evaluation or action may be taken.)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Warren in view of Terentiev by having sending an alert because it allows operators to remotely know that something is going wrong with the system and gives them an opportunity to make adjustments as taught by Terentiev (par 0030).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Bowen et al. (US Pre-Grant Pub 2004/0173978 A1, Pub. Date September 9, 2004, herein Bowen).
Regarding Claim 28, Warren teaches:
A method of determining a condition (Col 1: 8-12, The present invention is in the field of mechanical engineering and more specifically relates to a method for monitoring gasket compression during bolt tensioning) of a gasket (18, Fig 1, Col 4: 38, gasket 18) between a first flange (14, Fig 1, Col 4: 32, body 14) and a second flange (12, Fig 1, Col 4: 32, bonnet 12) connected by at least one bolt (16, Fig 1, Col 33, stud 16), comprising: 
measuring a change in a spacing of a gap (Col 4: 58-61, In this way, the LVDT produces an electrical signal on the lead wires 30 that is related to the separation between the bonnet and body) between the first flange (14, Fig 1) and second flange (12, Fig 1) using a sensor integrated (24, 26, 28, Fig 1, Col 4: 54-55, a linear variable differential transformer (LVDT) 24 is mounted on a bracket 28 that is attached to the body 14. The LVDT 24 includes a probe that makes contact with the bracket 26 that is mounted on the bonnet 12.) into the first or second flange; and 
based on the change in the spacing (Fig 8, delta E, Col 4: 63-64, separation E.sub.1 between the bonnet 12 and the body 14), 
Warren does not teach:
estimating the retained load on the gasket
However, Bowen teaches:
estimating the retained load on the gasket (The percent bolt load retention (% BLR) is defined as the final load on the gasket at room temperature divided by the initial load and multiplied by 100: %BLR = (final load at room temperature/initial load) * 100%).
In Figure 8 of Warren, the initial spacing Ei is correlated with initial load on the gasket Fi; Fi is the initial load. Based on ΔE, the final load on the gasket F can be determined. By dividing the final load F by the initial load Fi and multiplying by 100, the retained load can be estimated. Thus, the estimation of the retained load is based on ΔE.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Warren in view of Bowen by having estimating the retained load on the gasket because measuring bolt load retention allows one to understand when leakage may be happening as taught by Bowen (par 0011).

Allowable Subject Matter
Claims 10, 23 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, the prior art of record fails to teach or suggest singly or in combination an apparatus for sensing a condition of a joint, comprising:
“the sensor comprises a flexible substrate forming a cantilevered oscillator including a plurality of spacers adapted to induce a curvature in the flexible substrate resulting from compression created by the joined parts, wherein the curvature results in a change in a resonance frequency of the cantilevered oscillator” in combination with the other limitations of the Claim. 

Regarding Claim 23, the prior art of record fails to teach or suggest singly or in combination an apparatus for sensing a condition of a joint, comprising:
“the sensor comprises a flexible substrate forming a cantilevered oscillator including a plurality of spacers adapted to induce a curvature in the flexible substrate resulting from compression created by the joined parts, wherein the curvature results in a change in a resonance frequency of the cantilevered oscillator” in combination with the other limitations of the Claim. 

Regarding Claim 29, the prior art of record fails to teach or suggest singly or in combination a method of determining a condition of a gasket, comprising:
“the estimating step comprises using a ratio of a change in the gap from an initial bolt elongation value as an estimate of the retained load” in combination with the other limitations of the Claim.
Neither Warren (US 5,257,207) nor Bowen (US 2004/0173978) teaches using the change in the gap in an estimation of the retained load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866
10/11/2022

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2858